Rombauer, P. J.,
delivered the opinion of the court.
The record in this cause is in such condition as to. present nothing for review. The cause was tried before the court sitting as a jury, on conflicting evidence, and: judgment was rendered in favor of defendant. No: exceptions to the admission of evidence are saved, and no instructions were asked or given. Judgment was-rendered January 8, 1887. The record recites that the-motion for new trial -vpas filed on the — day of March,. 1887, although the clerk’s endorsement shows it to have been filed June 8, 1887. As motions for new trial must be filed within four days after judgment, the motion thus filed was unwarranted in either event, and the-court committed no error in overruling it. The only-assignment of error filed in this court is that* the verdict is against the weight of evidence.
This statement shows that the only disposition we can make of the appeal is to affirm the judgment. So ordered.
All concur.